Title: From James Madison to James Madison, Sr., 5 June 1783
From: Madison, James
To: Madison, James, Sr.


Hon[?]d Sir.
Philada. June 5. 1783.
By the post preceding the last I answered yours of the 16th. addressing it to the care of Mr. Maury. I was prevented by more necessary writing from inclosing the papers again by the lasts post as I had intended. I now supply the omission by two Gentlemen going to Fredericksbg. All the news we have recd. is contained in them, and respects solely the arrangement which is at length made of a British Ministry.
Having sent several copys of the pamphlet of Congress on the subject of Revenue &c. which I suppose will be transcribed in the Virga. gazettes, I shall add nothing on that subject presuming that you will thro’ some channel or other obtain a sight of these proceedings. I inclose a memorandum of the books which I wish you to select from Docr. Hamilton’s Catalogue. I shall take care not to disappoint you of the chair* which I promised to bring with me. The time of my setting out is as uncertain as at the date of my last; but it will certainly take place before the fall. Remember me affecy. to my mother & all the family & be assured that I am yr. dutiful son
J. Madison Jr.
I have the promise of the books for Moses Joseph & expect to bring them with me.
